Subscription Agreement
September ___, 2009
     This Subscription Agreement (this “Agreement”) is dated September ___,
2009, by and between the investor identified on the signature page hereto (the
“Investor”) and Majesco Entertainment Company, a Delaware corporation (the
“Company”), whereby the parties agree as follows:
     1. Subscription.
          (a) Investor agrees to buy and the Company agrees to sell and issue to
Investor (i) such number of shares (the “Shares”) of common stock, par value
$0.001 per share (“Common Stock”), set forth on the signature page hereto, for
an aggregate purchase price set forth on the signature page hereto (the
“Aggregate Purchase Price”).
          (b) The Company represents and warrants that the Shares have been
registered on a Registration Statement on Form S-3, Registration No. 333-159980,
which registration statement (the “Registration Statement”) has been declared
effective by the Securities and Exchange Commission (the “SEC”) and has remained
effective since such date and is effective on the date hereof, and are being
offered and sold (the “Offering”) pursuant to the Registration Statement
(including the prospectus contained therein (the “Base Prospectus”) and a
Prospectus Supplement (the “Prospectus Supplement”) and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and terms of the Offering that has been or will be filed
with the SEC and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the SEC).
          (c) ON EXCHANGE OF SIGNATURE PAGES OF THIS SUBSCRIPTION AGREEMENT BUT
IN NO EVENT LATER THAN SEPTEMBER 18, 2009, THE INVESTOR SHALL INITIATE WIRE
TRANSFER INTO ESCROW, PURSUANT TO AN ESCROW AGREEMENT, DATED OF EVEN DATE
HEREWITH, BY AND AMONG THE ESCROW AGENT, THE PLACEMENT AGENT AND THE COMPANY,
THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING
PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT DESIGNATED BY THE COMPANY:
JP MORGAN CHASE BANK
ABA #
ACCT:
AMERICAN STOCK TRANSFER & TRUST COMPANY
AS AGENT FOR MAJESCO ENTERTAINMENT COMPANY
          Such funds shall be delivered unless (i) the Placement Agency
Agreement (the “Placement Agreement”) between the Company and the placement
agent engaged by the Company in connection with the sale and issuance of the
Shares (the “Placement Agent”) is terminated pursuant to the terms thereof or
(ii) the conditions to closing in the Placement Agreement have not been
satisfied. The Company’s obligation to issue the Shares to the Investor

 



--------------------------------------------------------------------------------



 



will be subject to (i) the receipt by the Company of the Aggregate Purchase
Price for the Shares being purchased hereunder as set forth on the signature
page, (ii) the accuracy of the representations and warranties made by the
Investor in this Agreement, and (iii) the Registration Statement remaining in
effect and no stop order proceedings with respect thereto being pending or
threatened. The Company proposes to enter into substantially this same form of
Agreement with certain other investors and the Investor’s obligations are
expressly not conditioned on the purchase by any or all such other investors of
the Shares that they have agreed to purchase from the Company. The Placement
Agent shall have no rights in or to any of the funds, except in respect of the
Company’s obligation to pay the Placement Agent’s fees.
          The Investor’s obligation to purchase the Shares will be subject to
(i) the delivery by the Company of the Shares in accordance with the provisions
of this Agreement, (ii) the accuracy of the representations and warranties made
by the Company and the fulfillment of those undertakings of the Company to be
fulfilled prior to the Closing Date, including without limitation, those
contained in the Placement Agreement, (iii) the satisfaction of the conditions
to the closing set forth in the Placement Agreement, and to the condition that
the Placement Agent shall not have: (x) terminated the Placement Agreement
pursuant to the terms thereof or (y) determined that the conditions to the
closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Shares that they have agreed to purchase from the
Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agreement
may be terminated for any other reason permitted by the Placement Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 4(i) below.
          (d) NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE
BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES
ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING
THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE
CLOSING DATE.
          (e) On the date of closing of the Offering, which shall be no later
than three business days after the date hereof (the “Closing Date”), the Company
shall deliver to Investor (i) the Shares via the Depository Trust Company’s
(“DTC”) Deposit or Withdrawal at Custodian system via the DTC instructions set
forth on the signature page hereto, such Shares to be registered in such name or
names as designated by the Investor on the signature page hereto. The Shares
shall be unlegended and free of any resale restrictions.
     2. Company Representations and Warranties. The Company represents and
warrants that: (a) it has full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder; (b) this Agreement
has been duly authorized and executed by and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms; (c) the
execution and delivery of this Agreement and the consummation of the

 



--------------------------------------------------------------------------------



 



transactions contemplated hereby do not conflict with or result in a breach of
(i) the Company’s Restated Certificate of Incorporation or Restated By-Laws,
(ii) any material agreement to which the Company is a party or by which any of
its property or assets is bound, or (iii) any laws, regulations, rules or
statutes applicable to the Company; (d) the Shares, have been duly authorized
for sale and issuance, and when the Shares are issued and delivered by the
Company against payment therefor pursuant to this Subscription, will be validly
issued, fully paid and nonassessable; (e) the Registration Statement and any
post-effective amendment thereto, at the time it became effective, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (f) the prospectus contained in the Registration Statement, as
amended or supplemented, did not contain as of the effective date thereof, and
as of the date hereof does not contain, any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (g) there are no preemptive rights or rights of first refusal held
by stockholders of the Company and applicable to the transactions contemplated
hereby; and (h) neither it nor any officers or directors has provided any of the
Investors or their agents or counsel with any information that constitutes
material, nonpublic information (other than the existence of the transaction and
issuance of the Shares, as contemplated by this Agreement).
     3. Investor Representations, Warranties and Acknowledgments. The Investor
represents and warrants that: (a) it has full right, power and authority to
enter into this Agreement and to perform all of its obligations hereunder;
(b) this Agreement has been duly authorized and executed by the Investor and
constitutes a valid and binding agreement of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation); (c) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a breach of (i) the Investor’s certificate of
incorporation or by-laws (or other governing documents), (ii) any material
agreement or any law or regulation to which the Investor is a party or by which
any of its property or assets is bound, or (iii) any laws, regulations, rules or
statutes applicable to the Investor; (d) it has had full access to and relied
only upon the Disclosure Package, including the Company’s periodic reports and
other information incorporated by reference therein, in connection with the
Offering and was able to read, review, download and print such materials. For
purposes hereof, the term “Disclosure Package” means: (i) the Base Prospectus
(ii) if applicable, a preliminary prospectus supplement related to the Offering,
(iii) the Prospectus Supplement, and (iv) the pricing information contained in
this Agreement; and (e) the Investor is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the Shares including investments in securities issued by the
Company and investments in comparable companies, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Shares. The Investor represents that,

 



--------------------------------------------------------------------------------



 



except as set forth below, (a) it has had no position, office or other material
relationship within the past three years with the Company or persons known to it
to be affiliates of the Company, (b) it is not a member of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or an Associated Person (as such
term is defined under the FINRA’s NASD Membership and Registration Rules Section
1011) as of the Closing Date, [and (c) neither the Investor nor any group of
investors (as identified in a public filing made with the Commission) of which
the Investor is a part in connection with the Offering, acquired, or obtained
the right to acquire, 20% or more of the Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)]
     4. Miscellaneous.
          (a) This Agreement constitutes the entire understanding and agreement
between the parties with respect to its subject matter, and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Agreement. This Agreement may be amended or modified only
in writing signed by the parties hereto.
          (b) This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or pdf sent
via electronic transmission.
          (c) The provisions of this Agreement are severable and, in the event
that any court or officials of any regulatory agency of competent jurisdiction
shall determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible, so long as such construction does
not materially adversely effect the economic rights of either party hereto.
          (d) All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:
          To the Company: as set forth on the signature page hereto,
          with a copy (which shall not constitute notice) to:

 



--------------------------------------------------------------------------------



 



Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
The Chrysler Center
666 Third Avenue
New York, New York 10017
Attention: Todd E. Mason, Esq.
Facsimile: (212) 983-3115
           To the Investor: as set forth on the signature page hereto.
All notices hereunder shall be effective upon receipt by the party to which it
is addressed.
          (e) This Agreement shall be governed by and interpreted in accordance
with the internal laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Any legal action, suit or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby shall
only be instituted, heard and adjudicated (excluding appeals) in a state or
federal court located in the County of New York, State of New York, and each
party hereto knowingly, voluntarily and intentionally waives any objection which
such party may now or hereafter have to the laying of the venue of any such
action, suit or proceeding, and irrevocably submits to the exclusive personal
jurisdiction of any such court in any such action, suit or proceeding. Service
of process in connection with any such action, suit or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.
          (f) The Company agrees that the Investor shall be a third party
beneficiary of the representations, warranties, covenants and agreements given
by the Company in the Placement Agreement.
          (g) This Agreement shall not be assigned by any party hereto, without
the express prior written consent of the Company or the Investor.
          (h) The Company and the Investor agree that the Company shall issue a
press release announcing the Offering and disclosing all material information
regarding the Offering prior to the opening of the financial markets in New York
City on the business day immediately after the date hereof. The Company shall
not identify any Investor by name in any press release or public filing, or
otherwise publicly disclose any Investor’s name, without such Investor’s prior
written consent, unless required by law or the rules and regulations of a
national securities exchange, provided, however, that promptly after becoming
aware of any request or requirement to so disclose (a “Disclosure Requirement”),
and in any event prior to any such disclosure, the Company will provide such
Investor with notice of such request or requirement so that such Investor may at
its election seek a protective order or other appropriate remedy and the Company
will fully cooperate with such Investor’s efforts to obtain the same; provided,
further, however, if, absent the entry of such a protective order or other
remedy, the Company is compelled by applicable law, rule or regulation or a
court order, subpoena, similar judicial process, regulatory agency or stock
exchange rule to disclose such Investor’s name, the Company may disclose only
that portion of such information that the Company is so compelled to disclose
and will use its

 



--------------------------------------------------------------------------------



 



reasonable best efforts to obtain assurance that confidential treatment will be
accorded to that portion of such information that is being disclosed. As of the
date hereof, the Company is not aware of any Disclosure Requirement.
          (i) In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Agreement.

                  MAJESCO ENTERTAINMENT COMPANY    
 
           
 
  By:        
 
     
 
Name:    
Number of Shares:                     
      Title: Chief Executive Officer    
 
           
Purchase Price Per Share: $ 1.50
      Address for Notice:    
 
           
Aggregate Purchase Price:     $          
      Majesco Entertainment Company      
 
           
INVESTOR:                                        
     
 
   
 
     
 
   
 
     
 
   

         
By:
       
Name:
 
 
   
Title:
       

DWAC Instructions:
Name of DTC Participant:                     
DTC Participant Number:                     
Account Number:                                         

 